Citation Nr: 1424550	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-42 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis, also claimed as loss of muscle and ligament.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1978 and from January 1980 to January 1997.  The matter of service connection for hypertension is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  The matter of an increased rating for right knee arthritis is before the Board on appeal from an October 2007 rating decision of the same RO that granted service connection, rated 10 percent from June 19, 2007.  The Veteran was afforded an informal hearing at the RO in March 2009.

The issue of an increased rating for right knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current hypertension is causally related to his active duty service. 


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted and the remaining matter on appeal is being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Initially, the Board notes that the Veteran's claim of service connection for hypertension was treated by the RO as a claim to reopen, as it had previously denied service connection for hypertension by a February 2004 rating decision that was unappealed.  However, a review of the record shows the issue was initially denied by a November 2002 rating decision, and that the Veteran subsequently filed a claim to "reopen" the issue in July 2003, within the one-year appellate period.  The Board finds that this statement may be reasonably construed as expressing disagreement with the November 2002 decision, and therefore constitutes a timely notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Therefore, the November 2002 denial never became final and binding, and is still in appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Accordingly, the question of whether new and material evidence has been submitted is not before the Board, and the issue on appeal is strictly one of entitlement to service connection.  Though the RO never issued a statement of the case in response, as noted above, such deficiency is harmless, as the present decision grants the benefit sought.

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, service treatment records (STRs) show the Veteran had several recorded instances of elevated blood pressure during service, but no explicit diagnosis or treatment for hypertension.  At his October 1996 separation examination, the Veteran reported high blood pressure, but his examination did not include a diagnosis for such, and noted a normal cardiovascular review.  

An October 2003 VA treatment record includes a diagnosis for hypertension that is confirmed by several subsequent treatment records.  On December 2008 VA examination, the examiner noted he was first prescribed blood pressure medication in September 2003, and opined that his current hypertension was not related to his service, citing to the fact that it was not until 2003 that he had persistent, elevated hypertension.  He added that, although the Veteran asked whether being stressed during service could have contributed to high blood pressure, his understanding was that "this was not an accepted rationale for service-connecting high blood pressure."

Thereafter, several VA treatment records indicate the Veteran gave his claims file to his primary care physician for his hypertension at the VA, Dr. Hinson, for review.  In an April 2009 treatment note, Dr. Hinson opined that the Veteran' service records supported a diagnosis of mild hypertension during active duty service, which progressed and resulted in the Veteran's present need for medication.  In so finding, he acknowledged that the criteria for initiating therapy in 1996 were less stringent, but nonetheless found there was enough evidence to support his opinion.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

It is not in dispute that the Veteran had a current diagnosis for hypertension.  Moreover, while the Veteran was not diagnosed with hypertension during service, he did have several recorded instances of elevated blood pressure.  Consequently, what remains to be shown is if the Veteran's current hypertension is causally related to his military service.  To that extent, there are two conflicting medical opinions.  Both the December 2008 VA examiner and the Veteran's VA physician, Dr. Hinson, appear to have reviewed the record, and their opinions are supported by rationale.  The Board notes that there is no reason to question the credibility of either doctor.  As such, the evidence is in relative equipoise as to whether the Veteran's hypertension is due to his military service.  The Board finds that, resolving reasonable doubt in the Veteran's favor, hypertension was either incurred in, or is otherwise related to, his military service; the appeal must be granted.  


ORDER

Service connection is warranted.  The appeal is granted.


REMAND

The Veteran has been afforded several VA examinations for his right knee arthritis, the most recent of which was conducted in December 2008. A more current examination would be appropriate. Further,  none of the VA examinations of record note the point at which the Veteran's pain began during range of motion testing.  There are also several notations suggest certain right knee surgical scars are depressed and show signs of loss of muscle mass.  However, it is not entirely clear from the record how many scars there are that specifically affect the knee, or what the characteristics of all such scars are.  Finally, the December 2007 VA examiner noted he was unable to elicit a deep tendon reflex from the right knee, suggesting additional neurological symptoms may be present.  In light of the above, a contemporaneous examination is required to determine the current severity of his right knee arthritis is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by a VA orthopedist to determine the current severity of his right knee arthritis, also claimed as loss of muscle and ligament.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated should be ordered.  All findings reported must be in sufficient detail to allow for evaluation under the relevant rating criteria.  Specifically, they should include range of motion studies, and note the degree of motion at which pain begins, any additional limitations due to factors such as pain, weakness, instability, incoordination, lack of endurance, etc., and whether there is subluxation or instability (and if so, the extent of such).  The findings should also describe any associated neurological symptoms present. 

A complete rationale must be provided for all opinions.

2.  The RO should also arrange for a scars examination of the Veteran to assess the surgical scars of his right knee.  The entire record must be reviewed by the examiner in conjunction with the examination, and all findings must be reported in sufficient detail to allow for evaluation under the applicable rating criteria in 38 C.F.R. § 4.118.  The examiner should specifically note whether the scars are deep or superficial, the dimensions of the scars, whether they are painful or unstable, and whether they cause any functional impairment separate from that due to the underlying pathology for which the surgery was performed.  

A complete rationale must be provided for all opinions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


